Exhibit 10.1
EXECUTION COPY



March 25, 2014


Mr. John S. Hendricks
Discovery Communications, Inc.
One Discovery Place
Silver Spring, MD 20910


Dear John:


This letter, with attached exhibits, sets out our agreement about your
retirement from Discovery Communications, Inc. (the “Company”). This letter
supersedes our letter agreement dated July 30, 2008 regarding your position with
the Company.


1.    You have asked to retire from your position as Executive Chairman and as a
member of the Company’s Board of Directors (“Board”), effective as of May 16,
2014 (your “Retirement Date”). For purposes of clarity, as of the close of
business on your Retirement Date you will cease to be an officer of the Company
and a member of the Board. Consequently, you will no longer be authorized to
incur any expense, obligation or liability on behalf of the Company, to direct
employees or to bind the Company in any way, and you agree that you will not
engage in any of those activities, or hold yourself out as an officer of the
Company or as otherwise having the authority to engage in any of those
activities.


2.    Effective upon your Retirement Date, you will no longer receive a salary.
You will no longer be eligible for any employee benefits offered by the Company,
and you will not be eligible to receive an annual bonus for 2014. Nevertheless,
you may, at your expense, elect to continue coverage under the Company’s group
medical plan in accordance with “COBRA,” and/or purchase coverage through the
“access-only” plan the Company makes available to eligible retirees. The Company
will not pay any further premiums under The Restated and Amended Split-Dollar
Agreement, dated April 15, 2011, which will terminate in accordance with its
terms. Nothing in this letter agreement will be construed as changing your
entitlement to receive vested benefits under the terms of any employee benefit
plans or equity incentive plans in which you participate. Any outstanding equity
you hold as of the Retirement Date will continue to be paid, or be exercisable,
in accordance with the terms of the agreements governing such outstanding equity
(as amended by this letter agreement).


3.    In recognition of your founding the Company and your long service to the
Company, subject to the conditions in part (4), below, you will be treated as if
your employment terminated as a result of your “Retirement” (after age 65) under
the Equity Stake Transition Agreement dated November 5, 2008, such that all
unvested nonqualified stock options to purchase Series A common stock of the
Company granted to you pursuant to that agreement (such options having been
awarded in 2008, 2009, 2010 and 2011) shall be immediately vested as of the
Retirement Date and will remain exercisable for their original term.
    
4.    In exchange for the agreement to treat you as having retired under the
Equity Stake Transition Agreement, you agree to (i) no later than April 30,
2014, execute and deliver (and not revoke) the General Liability Release in the
form of Exhibit A, which is attached to and made part of this letter



--------------------------------------------------------------------------------



agreement, and (ii) no later than the Retirement Date, enter into the
Non-Competition Agreement in the form of Exhibit B, which is attached to and
made part of this letter agreement.


John, there is no way for the Discovery family to thank you for all you have
done. We wish you great joy and success with your new endeavors.


Sincerely yours,


Discovery Communications, Inc.




/s/ Adria Alpert Romm        
Adria Alpert Romm
Chief Human Resources & Global Diversity Officer






AGREED TO AND ACCEPTED BY:


/s/ John S. Hendricks                
John S. Hendricks







-2-    

--------------------------------------------------------------------------------

EXECUTION COPY        

EXHIBIT A
GENERAL LIABILITY RELEASE
FOR VALUABLE CONSIDERATION PAID, the receipt and sufficiency of which are hereby
acknowledged, I, John S. Hendricks, for myself, my heirs, executors,
administrators and assigns, do hereby release, acquit and forever discharge
Discovery Communications, Inc. (“DCI”), its parents, subsidiaries, affiliates
and related entities, as well as all of their respective officers, directors,
stockholders, members, partners, agents, employees and representatives
(hereafter collectively, the “DCI Parties”), from all obligations, claims,
demands, covenants, contracts, promises, agreements, liabilities, controversies,
costs, expenses, attorneys’ fees, actions or causes of action whatsoever,
whether known or unknown, I ever had or now have or claim to have against the
DCI Parties from the beginning of the world to the day and date hereof,
including any claim relating to the termination of my employment with DCI, and
further including specifically but not exclusively, and without limiting the
generality of the foregoing, any and all claims, demands and causes of action,
known or unknown, arising out of any transaction, act or omission concerning my
former employment by DCI and/or any of its subsidiaries or affiliates, and all
claims of every kind that may arise under any federal, state or local statutory
or common law, including the federal Age Discrimination In Employment Act of
1967, Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Equal Pay Act, the
Employee Retirement Income Security Act, the Worker Adjustment and Retraining
Notification Act, the Fair Labor Standards Act, the Maryland Human Rights Act,
as well as any similar state or local statute(s), in each case as any such law
may be amended from time to time; or any action arising in tort or contract.
I hereby acknowledge that my attorney has advised me regarding, and that I am
familiar with, the fact that certain state statutes provide that general
releases do not extend to claims that I do not know or suspect to exist in my
favor at the time I execute such a release, which if known by me may have
materially affected my execution of this release. Being aware of such statutes,
I hereby expressly waive and relinquish any rights or benefits I may have under
such statutes, as well as any other state or federal statutes or common law
principles of similar effect. I also hereby specifically and knowingly waive the
provisions of Section 1542 of the Civil Code of the State of California, which
reads: A general release does not extend to claims which the creditor does not
know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor. Notwithstanding the provisions of Civil Code Section
1542 stated above and for the purpose of implementing a full and complete
release and discharge of the DCI Parties, I expressly acknowledge that this
General Liability Release is intended to include in its effect all claims that I
do not know or suspect to exist in my favor at the time I sign this General
Liability Release.
I hereby acknowledge that I am executing this General Liability Release pursuant
to that certain letter agreement, dated March 25, 2014 (the “Agreement”), and
that certain consideration to be provided to me pursuant to the Agreement is in
addition to what I would have been entitled to receive in the absence of this
General Liability Release. I hereby acknowledge that I am executing this General
Liability Release voluntarily and with full

- 1 -

--------------------------------------------------------------------------------




knowledge of all relevant information and any and all rights I may have. I
hereby acknowledge that I have been advised to consult with an independent
attorney of my own choosing in connection with this General Liability Release to
explain to me the legal effect of the terms and conditions of this General
Liability Release. I hereby acknowledge that I am voluntarily and knowingly
agreeing to the terms and conditions of this General Liability Release without
any threats, coercion or duress, whether economic or otherwise, and that I agree
to be bound by the terms of this General Liability Release. I acknowledge that I
have been given twenty-one (21) days to consider this General Liability Release,
and I understand that I have seven (7) days following my execution of this
General Liability Release in which to revoke my agreement to comply with this
General Liability Release by providing written notice of revocation to the
General Counsel of DCI no later than three business days following such period.
I further hereby covenant and agree that this General Liability Release shall be
binding in all respects upon myself, my heirs, executors, administrators,
assigns and transferees and all persons claiming under them, and shall inure to
the benefit of all of the DCI Parties.
IN WITNESS WHEREOF, I have signed this General Liability Release this 25th day
of
March, 2014.


By:     /s/ John S. Hendricks            
John S. Hendricks
 



-2-    

--------------------------------------------------------------------------------

EXECUTION COPY        

EXHIBIT B
NON-COMPETITION AGREEMENT
This NON-COMPETITION AGREEMENT (this “Non-Competition Agreement”) is dated as of
the 25th day of March, 2014 (the “Effective Date”), by and among Discovery
Communications, Inc., a Delaware corporation (the “Company”), and John S.
Hendricks (the “Executive”). This Non-Competition Agreement supersedes the
Non-Competition Agreement contemplated by the parties in connection with the
Equity Stake Transition Agreement dated November 5, 2008.
WHEREAS, the parties entered into that certain letter agreement, dated March 25,
2014 (the “Letter Agreement”), pursuant to which the Company has promised to
treat Executive as retired under Equity Stake Transition Agreement; and
WHEREAS, the Executive’s right to receive such treatment is conditioned, in
part, on Executive’s signing and abiding by the terms of this Non-Competition
Agreement.
NOW, THEREFORE, the parties hereto agree as follows:
1.    Covenants. As a means to protect the Company’s legitimate business
interests, including protection of the “Confidential Information” of the Company
(Executive hereby agreeing and acknowledging that the activities prohibited by
this Paragraph 1 would necessarily involve the use of Confidential Information),
during the “Restricted Period”, without the prior written approval of the
Nominating and Corporate Governance Committee of the Company’s Board of
Directors (the “Board Committee”), Executive shall not, directly, indirectly or
as an agent on behalf of any person, firm, partnership, corporation or other
entity (other than the Company or any Company Entity):
(a)    solicit for employment, consulting or any other provision of personal
services, or hire, any person who is (i) a full-time or part-time employee of
(or in the preceding six (6) months was employed by) the Company (or a Company
Entity); or (ii) an individual performing, on average, twenty or more hours per
week of personal services as an independent contractor to the Company (or a
Company Entity). This covenant includes, but is not limited to, inducing or
attempting to induce, or influencing or attempting to influence, any such person
to terminate his or her employment or performance of services with or for the
Company (or a Company Entity); or
(b) (i)    solicit or encourage any person or entity who is, or within the prior
six (6) months was, a customer, producer, advertiser, distributor or supplier of
the Company (or a Company Entity) to discontinue such person’s or entity’s
business relationship with the Company (or a Company Entity); or (ii) discourage
any prospective customer, producer, advertiser, distributor or supplier of the
Company (or a Company Entity) from becoming a customer, producer, advertiser,
distributor or supplier of the Company (or a Company Entity), including, without
limitation, making any negative statements or communications about the Company
(or a Company Entity) or their respective shareholders, directors, officers,
employees or agents; provided that the restrictions of this Paragraph 1(b) shall
apply only to customers, producers, advertisers, distributors or suppliers

- 1 -

--------------------------------------------------------------------------------




of the Company with which Executive had personal contact, or for whom Executive
had some responsibility in the performance of Executive’s duties for the
Company; or
(c)    hold any interest in (whether as owner, investor, shareholder, lender or
otherwise) or perform any services for (whether as employee, consultant,
advisor, director or otherwise), including the service of providing advice for,
a “Competitive Business” regardless of whether such business is located in the
United States or anywhere else in the world. Notwithstanding the foregoing, the
Executive may own, directly or indirectly, (i) an aggregate of not more than 2%
of the outstanding publicly traded stock or other publicly traded equity
interest in any entity that engages in a Competitive Business, so long as such
ownership therein is solely as a passive investor and does not include the
performance of any services (as director, employee, consultant, advisor or
otherwise) to such entity; and (ii) any interests in Hendricks Investment
Holdings, LLC (“HIH”) and the associated businesses used to carry out the
business activities and interests of HIH, as described by Discovery Holding
Company (on behalf of the Company as registrant) in the Form S-4/A (p. 27) filed
with the Securities and Exchange Commission (“SEC”) on August 6, 2008 (the “SEC
Form S-4”).
2.    Confidentiality. Executive shall not, directly, indirectly or as an agent
on behalf of any person, firm, partnership, corporation or other entity (other
than the Company or any Company Entity):
(a) (i) use for the benefit, purposes or account of himself or any other person
or entity (other than the Company and Company Entities), or (ii) disclose,
divulge, reveal, communicate, share, transfer or provide access to any person or
entity outside the Company and Company Entities (other than their shareholders,
directors, officers, managers, employees, agents, counsel, investment advisers
or representatives in the normal course of the performance of their duties), any
Confidential Information without the prior written authorization of the Board
Committee. Notwithstanding the foregoing provisions of this Paragraph 2(a)(i),
this Non-Competition Agreement shall not preclude the Executive from disclosing
the Confidential Information to the extent required by applicable law, rule or
regulation (including complying with any oral or written questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar legal process to which Executive is subject),
provided that the Executive gives the Company prompt notice of such request(s),
to the extent practicable, so that the Company may seek an appropriate
protective order or similar relief (and the Executive shall cooperate with such
efforts by the Company, and shall in any event make only the minimum disclosure
required by such law, rule or regulation). Nothing contained herein shall
prevent the use in any formal dispute resolution proceeding (subject, to the
extent possible, to a protective order) of Confidential Information in
connection with the assertion or defense of any claim, charge or other dispute
by or against the Company (or a Company Entity) or the Executive; or
(b)    continue to use, or commence using, any Confidential Information or
intellectual property (including any patent, invention, copyright, trade secret,
trademark, trade name, logo, domain name or other source indicator) owned or
used by the Company (or a Company Entity) except to the extent authorized by a
separate written license; and Executive shall immediately destroy, delete, or
return to the Company (at the Company’s option) all originals and copies in any

- 2 -    



--------------------------------------------------------------------------------




form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in the Executive’s possession or control (including any
of the foregoing stored or located in the Executive’s office, home, laptop or
other computer, whether or not such computer is Company property) that contain
Confidential Information or otherwise relate to the business of the Company,
except that Executive may retain only those portions of any personal notes,
notebooks and diaries that do not contain any Confidential Information. The
Executive will notify and fully cooperate with the Company regarding the
delivery or destruction of any other Confidential Information of which Executive
is or becomes aware.
3.    Definitions.
(a)    A “Competitive Business” shall be any business that directly competes
with the Company for viewers, advertisers, distributors, producers, actors or
the like in (i) the production, post-production assembly, or
distribution/delivery by electronic means (including, but not limited to,
broadcast, cable, satellite, or the internet) of video entertainment, or (ii)
the exploitation of video entertainment through retail sales establishments,
theatres or the internet. For the avoidance of doubt, the foregoing is not
intended to prohibit the Executive from working for or engaging in activities on
behalf of a business primarily engaged in the production, distribution and
exploitation of video entertainment in the form of motion pictures intended
primarily for theatrical release or computer-based gaming, such as Lions Gate
Entertainment, Paramount Pictures and Electronic Arts (as those businesses are
constituted and operated in 2014), or the production of life-long learning
multimedia, on-line and lecture materials for distribution by HIH’s “learning
academy” as described in the SEC Form S-4.
(b)    “Company Entity” shall mean the Company, any subsidiary of the Company
and any other entity of which the Company, directly or indirectly, owns fifty
percent (50%) or more of the profits or voting interests.
(c)    “Confidential Information” shall mean any non-public, proprietary or
confidential information (including trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approval) concerning the past, current or future business, activities and
operations of the Company, any Company Entities and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis.
Confidential Information shall not include any information that is (A) generally
known to the industry or the public other than as a result of the Executive’s
breach of his duties to the Company; (B) is or was available to the Executive on
a non-confidential basis prior to its disclosure to such Executive by the
Company (or a Company Entity), or (C) made available to Executive by a third
party who, to the best of such Executive’s knowledge, is or was not bound by a
confidentiality agreement with (or other confidentiality obligation to) the
Company (or a Company Entity) or another person or entity.
(d)    The “Restricted Period” shall begin on the Effective Date and shall
expire on the third anniversary thereof.

- 3 -    



--------------------------------------------------------------------------------




4.    Reasonableness and Enforcement of Covenants. The Executive acknowledges
and agrees that: (i) the services he has provided to the Company have been of a
special, unique and extraordinary nature; (ii) the restrictions contained in
this Non-Competition Agreement are necessary to prevent the use and disclosure
of Confidential Information and to protect other legitimate business interests
of the Company; (iii) all of the restrictions in this Non-Competition Agreement
are reasonable in all respects, including duration, territory and scope of
activity; (iv) the restrictions contained in this Non-Competition Agreement
shall be construed as separate agreements independent of each other and any
other agreement between the Executive and the Company; (v) the existence of any
claim or cause of action by the Executive against the Company, whether
predicated on this Non-Competition Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and restrictions in
this Non-Competition Agreement; and (vi) the restrictive covenants contained in
this Non-Competition Agreement are a material part of the Executive’s
obligations for which the Company has compensated Executive.
5.    Remedies.
(a)    Remedies. Executive agrees that if he, or any affiliate of his, engages
or threatens to engage in any activity that constitutes a violation of any of
the provisions of this Non-Competition Agreement, the Company shall have the
right and remedy to have the provisions of this Non-Competition Agreement
specifically enforced to the extent permitted by law by any court having
jurisdiction, it being acknowledged and agreed that any breach of this
Non-Competition Agreement would cause immediate irreparable injury to the
Company and that money damages would not provide an adequate remedy at law for
any breach. Therefore, Executive agrees that the Company, without limiting any
other legal or equitable remedies available to it, shall be entitled to obtain
equitable relief by temporary restraining order, preliminary and permanent
injunction or otherwise from any court of competent jurisdiction (without the
requirement of posting a bond or other security), including, without limitation,
injunctive relief to prevent Executive’s failure to comply with the terms and
conditions of Paragraph 1 or 2 of this Agreement. Such right and remedy shall be
in addition to, and not in lieu of, any other rights and remedies available to
the Company at law or in equity, including the right to seek monetary damages.
In addition, the Restricted Period shall be tolled on a day-for-day basis for
each day during which the Executive violates the provisions of Paragraph 1 above
in any respect, so that the Executive is restricted from engaging in the
activities prohibited by Paragraph 1 for the full period.
(b) Reformation. It is the intent of the parties that the provisions of this
Non-Competition Agreement be enforced to the fullest extent permissible under
applicable law. If any term or provision of this Non-Competition Agreement is
determined to be void, illegal, invalid or unenforceable by any court of
competent jurisdiction in any jurisdiction, then such term or provision shall,
as to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Non-Competition Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Non-Competition
Agreement in any other jurisdiction and such invalid or unenforceable provision
shall be modified by such court so that it is enforceable to the maximum extent
permitted by applicable law. The language used in this Non-Competition Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict

- 4 -    



--------------------------------------------------------------------------------




construction shall be applied against any party. If, in any judicial proceeding,
a court shall refuse to enforce one or more of the covenants set forth in
Paragraph 1 or 2 of this Non-Competition Agreement because the duration is too
long or the scope is too broad, it is expressly agreed between the Company and
the Executive that the court making such determination shall be empowered to
reduce the duration and scope of the covenants set forth herein to the extent
necessary to permit enforcement of such covenants.
6.    Miscellaneous.
(a)    Notices. All notices, demands and requests required or permitted to be
given under the provisions of this Agreement shall be (a) in writing, (b) sent
by telecopy or email (with receipt personally confirmed by telephone), delivered
by personal delivery, sent by nationally reputable commercial overnight delivery
service or sent by registered or certified U.S. mail, with return receipt
requested, (c) deemed to have been given on the date telecopied or emailed with
receipt confirmed, the date of personal delivery or the date set forth in the
records of the delivery service or on the return receipt, and (d) addressed as
follows:
(i)    if to the Company, to:
Discovery Communications, Inc.
One Discovery Place
Silver Spring, MD 20910
Attention:    General Counsel
    
(ii)    if to Executive, to the address of his principal residence in the
Washington, DC metropolitan area, as reflected in the Company’s records; or
(iii)    to any other or additional persons and addresses as the parties may
from time to time designate in a writing delivered in accordance with this
Paragraph 6(a).
(b) Benefit and Binding Effect. The Executive may not assign this
Non-Competition Agreement without the prior written consent of the Company. The
Company may assign its rights under this Non-Competition Agreement to any other
person or entity that (i) acquires ownership or control of the Company, (ii)
acquires substantially all of the assets of the Company, or (iii) is a successor
entity through merger, conversion or other transaction or series of
transactions. This Non-Competition Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns, so that the Executive and any of his affiliates will be precluded from
competing against the Company, and interfering with the business of the Company,
pursuant to Paragraph 1 for the full Restricted Period.
(c)     Governing Law. This Non-Competition Agreement shall be governed,
construed and enforced in accordance with the laws of the State of Maryland
(without regard to the choice of law provisions thereof). Any action or
proceeding seeking to enforce any provision of, or based on any right arising
out of, this Non-Competition Agreement shall be brought against any of the
parties in the courts of the State of Maryland or in the United States District
Court for the District of Maryland in Greenbelt, Maryland, and each of the
parties consents to the exclusive jurisdiction

- 5 -    



--------------------------------------------------------------------------------




of such courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein.
(d)    Entire Agreement. This Non-Competition Agreement constitutes the entire
agreement and understanding between the parties hereto concerning the subject
matter hereof. In entering into this Non-Competition Agreement, the Executive is
not relying on any statements or representations not contained in this
Non-Competition Agreement. This Non-Competition Agreement supersedes any and all
prior agreements, arrangements and understandings, oral or written, with respect
to the subject matter hereof, between the parties hereto.
(e)    Headings. The headings herein are included for ease of reference only and
shall not control or affect the meaning or construction of the provisions of
this Non-Competition Agreement.
(f)    Amendments/Waivers. This Non-Competition Agreement cannot be amended,
supplemented or changed except by an agreement in writing that makes specific
reference to this Non-Competition Agreement and which is signed by the party
against which enforcement of any such amendment, supplement, or modification is
sought. Any waiver of any provision of this Non-Competition Agreement must be in
writing and signed by the party granting the waiver.
(g)    Counterparts. This Non-Competition Agreement may be signed in
counterparts with the same effect as if the signature on each counterpart were
upon the same instrument.
IN WITNESS WHEREOF, the parties hereto have duly executed this Non-Competition
Agreement as of the day and year first above written.


DISCOVERY COMMUNICATIONS, INC.


By:     /s/ Adria Alpert Romm        
Adria Alpert Romm
Chief Human Resources & Global Diversity Officer






/s/ John S. Hendricks        
John S. Hendricks



- 6 -    

